Case: 1:17-cv-07335 Document #: 386 Filed: 08/23/19 Page 1 of 1 PageID #:7545

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Michael Johnson
                                   Plaintiff,
v.                                                      Case No.: 1:17−cv−07335
                                                        Honorable Ruben Castillo
Amazon.com LLC, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 23, 2019:


        MINUTE entry before the Honorable Ruben Castillo: Case was called for trial.
The parties have reached a settlement as indicated on the record. Both cases are dismissed
without prejudice. Defendants will draft settlement documents for signature by both
plaintiffs by 8/30/2019 with limited confidentiality clause to be enforced by the Court.
Settlement proceeds will be distributed to Plaintiffs attorneys on or before 9/30/2019.
Thereafter the parties should file settlement stipulations which dismiss these cases with
prejudice. Lakeside's amended motion for good faith finding under the Illinois Joint
Tortfeasors Contribution Act and motion to dismiss [374]; and Steel King's motion to
extend scheduling order and in limine [377] are denied as moot. Civil case terminated.
(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
